DETAILED ACTION
Claims 1-20 are pending.
Priority: September 15, 2020
Assignee: EMC


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-8, 11-12, 14-15, 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chandra et al (20110208928) in view of Gulati et al (20150169341) and Zhang et al (8291170).

As per Claim 1, Chandra discloses a method for a backup process (Chandra, [0024 - Fig. 2 shows system 200 for improving performance of data container backups between the source computer 104 and the destination computer 106]; [0005 - A snapshot image of the data container is generated, wherein the snapshot image comprises one or more partitions. Data is read simultaneously from each of the one or more partitions to a destination computer over one or more transport paths/threads. The data read to the destination computer is backed up such that the data retains a physical block sequence of the data container]), the method comprising:
identifying a target volume (Chandra, [0005 - Identifying a data container/target volume on a source computer to be backed up. A snapshot image of the data container is generated, wherein the snapshot image comprises one or more partitions/VMDK files/elements]; [0006 - The snapshot module is operable to identify a data container/target volume on a source computer to be backed up and generate a snapshot image of the data container, wherein the snapshot image comprises one or more partitions]);
identifying a number of available threads to back up the target volume (Chandra, [0035 - Reading module 214 determines the number of partitions, and then identifies the available transport paths/threads. The reading module 214 establishes connections over multiple threads, depending on the number and bandwidth of available paths]; [0039 – As per Fig. 4, reading module 214 determines that three partitions exist, .i.e. VMDK's 404,406,408 and two transport paths are available—one through network 102 and another through SAN 108]; [0041 – Reading module 214 reads data from a partition of the snapshot image/data container into one of the buffers of buffer queue 500. The reading operation is accomplished by ‘producer threads’. The number of producer threads is dynamically determined at runtime]);
distributing elements in the target volume among the available threads (Chandra, [0006 - The snapshot module is operable to identify a data container on a source computer to be backed up and generate a snapshot image of the data container, wherein the snapshot image comprises one or more partitions/VMDK files. The reading module is operable to read data simultaneously from each of the one or more partitions to a destination computer over one or more transport paths; Here the partitions are the elements in the target volume which are distributed among the available threads/transport paths]),
initiating storage of the elements from each thread (Chandra, [0039 – In Fig. 4, reading module 214 initiates a read operation the VMDK 404 through network 102 while simultaneously reading VMDK 406 and VMDK 408 through SAN 108]; [0032 -  A single physical path is identical to several paths defined in logical terms]) into one of a plurality of backup containers (Chandra, [0038 – In Figs. 2-3, the reading module 214 provides data to the backup module 216 in the physical block sequence, thereby implying storage from each thread to one backup container]; [Claim 12 – A backup module being operable to back up the data read to the destination computer, such that the data retains a physical block sequence of the data container]).
Chandra discloses identifying a target volume on the source computer and its elements are read via identified threads to the destination computer for backup and restore. 
Gulati further clarifies,
distributing elements in the target volume among the available threads based on a currently pending size of data in the threads (Gulati, [0074 - Fig. 3 shows process 300 for adjusting the size of a data store queue that holds IO requests for a virtual disk]; [0085 – In Fig. 3, assuming the previous steps are performed, at step 316, based on determining that the total size of the data store queues is less than the maximum data store queue size, the storage IO controller sets an updated data store queue size of the particular VM to be greater than the size of the data store queue of the particular VM. For example, the storage IO controllers increase the data store queue sizes of one or more of the corresponding VMs, e.g., based on the available data store queue size. The data store queue sizes of one or more of the data store queues may not be increased, e.g., based on the previous size of the data store queues and/or IO performance requirements of the respective VMs; For examination, as per claim requirement only one data store/target volume is considered. Hence in Fig. 3, steps 318 to 322 is not considered. All other steps/paths are valid for distributing elements in the target volume among the available threads based on a currently pending size of data in the threads]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the data store queue allocation of Gulati into the backup and restore system of Chandra for the benefit of allocating data store queues to VMs which includes allocating a respective queue to each of a plurality of threads, wherein the queue is configured to queue data requests from the respective thread and for a first data store, determining, for each of a plurality of threads, a respective maximum quantity of pending requests for the thread, wherein a quantity of pending requests sent from the respective queue to the first data store is equal to the maximum quantity of pending requests determined for the thread (Gulati, 0004).
Chandra, Gulati disclose identifying a target volume on the source computer, wherein the target volume partitions or elements are distributed to the identified threads according to the pending size of data in the threads and read via the threads to the destination computer for backup and restore. They also disclose a backup storage device.
Zhang further clarifies,
initiating storage of the elements (Zhang, [Col. 2, lines 9-10 - The data is received and read in from clients using multiple read threads, implying initiating the storage of elements]; [Col. 4, lines 21-22 – In Fig. 2, a single read thread is used for each client]; [Col. 3, lines 52-56 - Fig. 2 shows server 115 and backup storage 130. Also server 115 includes read threads:230,231,232, write threads:250,251, 252, and backup containers:260,262,264 for storage of the elements received via threads]) from each thread into one of a plurality of backup containers (Zhang, [Col. 4, lines 16-19 – In Fig. 2, Server 115 uses multiple threads which include read threads 230, 231, 232 to read the data segments/elements received from the clients/source computer into temporary buffer 240]; [Col. 4, lines 39-41 - As buffer 240 fills, the multiple write threads 250,251,252 simultaneously write data segments from buffer 240 into storage/backup containers 260,262,264, thereby implying the storage of the elements from each thread into one of a plurality of backup containers]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the backup containers of Zhang into the backup and restore system of Chandra, Gulati for the benefit of performing data restore wherein the backup server writes the data segments for each client into separate container files and then flushes or merges the data from the container files into the backup storage medium (Zhang, Abstract).
  
As per Claim 5, the rejection of claim 1 is incorporated, and Chandra, Gulati, Zhang further disclose, 
determining the amount of data to be backed up in the target volume (Gulati, [0025 - During time period T0, each of the virtual machines 102a-c has a data store queue 104a-c, respectfully, that holds data requests for a corresponding virtual disk on data store A 106a/target volume; Since the total size of the data store queues 104a-c is the amount of data to be backed up, the citation implies determining the amount of data to be backed up in the target volume/data store A 106a]); 
identifying the number of available threads to back up the target volume based on the amount of data (Gulati, [0011 - Allocating, for each virtual disk, a corresponding data store queue 104a-c on the first data store/106a, wherein each data store queue holds the pending requests from the corresponding virtual machine sent to the first data store, and wherein the size of the data store queue is equal to the quantity of pending requests for the corresponding virtual machine sent to the first data store]; [0004 - Allocating a respective queue to each of a plurality of threads; Therefore at time T0, since there are three data store queues for three VMs, three threads are identified to back up the target volume/data store A 106a, based on the amount of data]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the data store queue allocation of Gulati into the backup and restore system of Chandra, Zhang for the benefit of adjusting the input and output performance of virtual machines that access data stored on the same data store (Gulati, 0018).

As per Claim 7, the rejection of claim 1 is incorporated, and Chandra, Gulati, Zhang disclose,
wherein each thread is associated with one of the plurality of backup containers (Zhang, [Fig. 2 – Three backup containers 260, 262, 264 for three read threads 230, 231, and 232]) and wherein each of the plurality of backup containers is not associated with more than one of the threads (Zhang, [230readthread--bckupcontainer260, 231readthread—bckupcontainer262, 232readthread—bckupcontainer264, thereby showing that each backup container is associated with one thread]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the backup containers of Zhang into the backup and restore system of Chandra, Gulati for the benefit of performing data restore wherein the backup server writes the data segments for each client into separate container files and then flushes or merges the data from the container files into the backup storage medium (Zhang, Abstract).

As per Claim 8, Chandra discloses a system (Chandra, [0024 - Fig. 2 shows system 200 for improving performance of data container backups between the source computer 104 and the destination computer 106]) for performing a backup (Chandra, [0005 - A snapshot image of the data container is generated, wherein the snapshot image comprises one or more partitions. Data is read simultaneously from each of the one or more partitions to a destination computer over one or more transport paths/threads. The data read to the destination computer is backed up such that the data retains a physical block sequence of the data container]), the system comprising:
a backup agent comprising a processor (Chandra, [Fig. 2 – Snapshot module-212,Reading Module-214,Backup Module-216 running on top of the kernel]; [0029,0030 – As with the snapshot module 212 and reading module 214, the backup module 216 may be distributed across destination computers in network 102, thereby implying that they are included in remote systems with processors. So they can be included in a remote system/backup agent with a processor]) configured to:
identifying a target volume (Chandra, [0005 - Identifying a data container/target volume on a source computer to be backed up. A snapshot image of the data container is generated, wherein the snapshot image comprises one or more partitions/VMDK files]; [0006 - The snapshot module is operable to identify a data container/target volume on a source computer to be backed up and generate a snapshot image of the data container, wherein the snapshot image comprises one or more partitions]);
identifying a number of available threads to back up the target volume (Chandra, [0035 – Reading module 214 determines the number of partitions, and then identifies the available transport paths/threads. The reading module 214 establishes connections over multiple threads, depending on the number and bandwidth of available paths]; [0039 – As per Fig. 4, reading module 214 determines that three partitions exist, .i.e. VMDK's 404,406,408 and two transport paths are available—one through network 102 and another through SAN 108]; [0041 – Reading module 214 reads data from a partition of the snapshot image/data container into one of the buffers of buffer queue 500. The reading operation is accomplished by ‘producer threads’. The number of producer threads is dynamically determined at runtime]);
distributing elements in the target volume among the available threads (Chandra, [0006 - The snapshot module is operable to identify a data container on a source computer to be backed up and generate a snapshot image of the data container, wherein the snapshot image comprises one or more partitions/VMDK files. The reading module is operable to read data simultaneously from each of the one or more partitions to a destination computer over one or more transport paths; Here the partitions are the elements in the target volume which are distributed among the available threads/transport paths]);
transferring the elements using the available threads (Chandra, [0039 – As per Fig. 4, the reading module 214 initiates a read operation of VMDK 404 through network 102 while simultaneously reading VMDK 406 and VMDK 408 through SAN 108]; [0032 -  A single physical path is identical to several paths defined in logical terms]);
Chandra discloses identifying a target volume on the source computer and its elements are read via identified threads to the destination computer for backup and restore. 
Gulati further clarifies,
distributing elements in the target volume among the available threads based on a currently pending size of data in the threads (Gulati, [0074 - Fig. 3 shows process 300 for adjusting the size of a data store queue that holds IO requests for a virtual disk]; [0085 – In Fig. 3, assuming the previous steps are performed, at step 316, based on determining that the total size of the data store queues is less than the maximum data store queue size, the storage IO controller sets an updated data store queue size of the particular VM to be greater than the size of the data store queue of the particular VM. For example, the storage IO controllers increase the data store queue sizes of one or more of the corresponding VMs, e.g., based on the available data store queue size. The data store queue sizes of one or more of the data store queues may not be increased, e.g., based on the previous size of the data store queues and/or IO performance requirements of the respective VMs; For examination, as per claim requirement only one data store/target volume is considered. Hence in Fig. 3, steps 318 to 322 is not considered. All other steps/paths are valid for distributing elements in the target volume among the available threads based on a currently pending size of data in the threads]).
Chandra, Gulati disclose identifying a target volume on the source computer, wherein the target volume partitions/elements are distributed to the identified threads according to the pending size of data in the threads and read via the threads to the destination computer for backup and restore. They also disclose a backup storage system.
Zhang further discloses,
a backup storage device (Zhang, [Fig. 6 – Backup Server 115]) comprising a processor (Zhang, [Fig. 6, CPU 614]) configured to:
receive the elements using the available threads (Zhang, [Fig. 2, Read threads 230, 231,232]; [Col. 4, lines 16-19 – In Fig. 2, Server 115 uses multiple threads which include read threads 230, 231, 232 to read the data segments/elements received from the clients/source computer into temporary buffer 240]);
storing the elements from each thread into one of plurality of backup containers (Zhang, [Fig. 2 – Three backup containers 260,262,264 for three read threads 230,231,232]; [Col. 4, lines 39-41 - As buffer 240 fills, the multiple write threads 250,251,252 simultaneously write data segments from the buffer 240 into storage/backup containers 260,262,264]; [Fig. 4, step 435, write data from buffer to container, implying writing/storing to each backup container]); 
merging, after the storing, the data from each of the backup containers (Zhang, [Col. 4, lines 46-49 – In Fig. 2, backup container 260 stores data segments A,B,C from first client, container 262 stores data segments D,E from second client, and container 264 stores data segments F, G,H from third client]) into a backup volume (Zhang, [Fig. 2 – Backup Storage 130]; [Col. 6, lines 3-6 – After all of the data from the client has been received by the server and stored in containers and in backup storage 130, the server performs a transaction commit operation, thereby merging, after storing, the data from each container, corresponding to each client]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the backup containers of Zhang into the backup and restore system of Chandra, Gulati for the benefit of performing data restore wherein the backup server writes the data segments for each client into separate container files and then flushes or merges the data from the container files into the backup storage medium (Zhang, Abstract).

As per Claim 11, the rejection of claim 8 is incorporated, and Chandra, Gulati, Zhang disclose,
storing the data from each backup container into the backup volume (Zhang, [Cols. 4-5, lines 1-3, lines 66-67 - Fig. 2 shows backup server 115 stores the data from the three backup containers 260, 262, 264 into backup storage 130/backup volume]) in the same organization as the data in target volume (Zhang, [Col. 2, lines 61-63 - As per Fig. 1, the clients are connected to network 110 through which they are also connected to the server 115 and backup storage 130]; [Col. 6, lines 47-50 - Clients 101, 102, and 103 may be directly connected to server 115, thereby implying that the backup storage 130, and server 115 are in the same organization as the data in the target volume/clients]); 
updating metadata information of the data to reflect the storing of the data in the backup volume (Zhang, [Col. 6, lines 7-9 - During the transaction commit operation, metabase 210 is updated with metadata associated with the received data]; [Claim 1 - Commit the transaction subsequent to writing all data for the transaction to the backup storage device 130, wherein said commit comprises flushing and closing any storage containers corresponding to the transaction which remain open and updating metadata associated with the data segments, thereby updating metadata information of the data to reflect the storing of the data in the backup storage 130/backup volume]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the backup containers of Zhang into the backup and restore system of Chandra, Gulati for the benefit of performing data restore wherein the backup server writes the data segments for each client into separate container files and then flushes or merges the data from the container files into the backup storage medium (Zhang, Abstract).

As per Claim 12, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 14, it is similar to claim 7 and therefore the same rejections are incorporated.

As per Claim 15, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 19, it is similar to claim 5 and therefore the same rejections are incorporated.


Claims 2, 6, 9, 16, 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chandra et al (20110208928) in view of Gulati et al (20150169341), Zhang et al (8291170) and Batchu at al (9384200).

As per Claim 2, the rejection of claim 1 is incorporated, and Chandra, Gulati, Zhang disclose thread based parallel operations.
Batchu further discloses,
wherein the backup is an incremental backup (Batchu, [Col. 4, lines 56-58 - Parallel tree walking is used with incremental backup, e.g., by not backing up unchanged entries]), 
and using one of the available threads (Batchu, [Col. 4, lines 53-55 – Backup is efficiently performed by decomposing the backup task into subtasks that are run in parallel, thereby implying using one of the available threads for operations associated with unchanged elements]) for synthetic operations associated with unchanged elements in the target volume (Batchu, [Col. 9, lines 37-43 - The sparse map is used to back up a large file into multiple streams. Each steam has part of the file, and a sparse map is used to identify the offset and size of the data in the stream. The sparse map is constructed by calling an API, e.g., snapdiff, which returns regions. Each region has type, offset, and size. The type can be sparse/no data, data/has changed data, unchanged/has old data, thereby implying that sparse data and unchanged data refer to unchanged elements in the target volume. Since the claim does not ‘unchanged elements, the citation is a valid interpretation]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the unchanged elements of Batchu into the backup and restore system of Chandra, Gulati, Zhang for the benefit of using a sparse map wherein the map is inserted between the header of the file and the actual data of the file. Only blocks with data are backed up, with the sparse map used to read from backup stream and restore data to correct locations (Batchu, Col. 9, lines 33-36).

As per Claim 6, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 9, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 16, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 20, it is similar to claims 2, 6 and therefore the same rejections are incorporated.


Claims 3-4, 10, 13, 17-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Chandra et al (20110208928) in view of Gulati et al (20150169341), Zhang et al (8291170) and Dawson at al (20140282583).

As per Claim 3, the rejection claim 1 is incorporated and Chandra, Gulati, Zhang disclose distributing target volume elements among available threads based on pending size of data in the threads.
Dawson further discloses,
obtaining a currently pending size of data awaiting transfer in each thread (Dawson, [Th1-TLS:1, Th2-TLS:2, Th3-TLS:3]; [Fig. 1 – TLS Memory Allocation 115 per thread]; [0017 – In Fig. 1, each TLS is allocated a global index which can be accessed by other threads to retrieve the unique data stored at this index. Thus, in using TLS, a TLS index is allocated, and a block of memory is allocated and then pinned to TLS, thereby implying the each TLS to each thread association]; [0032 – As per Fig. 2, in step 202 data are accepted for thread local storage/TLS, and in step 204 memory usage is monitored in thread local storage/TLS. In step 206, a memory block is allocated to TLS for storing accepted data, based on the monitored memory usage, thereby implying that the allocated memory is the currently pending size of data awaiting transfer in each thread]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the thread monitoring of Dawson into the backup and restore system of Chandra, Gulati, Zhang for the benefit of monitoring memory usage in thread local storage by accepting data for thread local storage, monitoring memory usage in thread local storage, and allocating to thread local storage a memory block for storing accepted data, based on the monitored memory usage (Dawson, 0004).
Gulati further discloses,
distributing an element in the target volume to the thread with lowest currently pending size (Gulati, [0083-0085 – In Fig. 3, after performing steps 308 and 310 for each virtual machine, at step 312, the storage IO controller determines whether a current quantity of operations per second is less than an expected quantity of operations per second for a particular virtual machine. At step 314, storage IO controller determines whether a total size of the data store queues is less than a maximum data store queue size. At step 316, based on determining that the total size of the data store queues is less than the maximum data store queue size, the storage IO controller sets an updated data store queue size of the particular virtual machine to be greater than the size of the data store queue of the particular virtual machine; Here the particular virtual machine’s data store queue size is updated/increased because it is processing data fast and has the lowest currently pending size. So an element in the target volume is distributed to the thread/VM with lowest currently pending size]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the data store queue allocation of Gulati into the backup and restore system of Chandra, Zhang for the benefit of adjusting the input and output performance of virtual machines that access data stored on the same data store (Gulati, 0018).

As per Claim 4, the rejection claim 1 is incorporated and Chandra, Gulati, Zhang disclose distributing target volume elements among available threads based on pending size of data in the threads.
Dawson further discloses,
wherein the currently pending size of data in the threads (Dawson, [Fig. 2, step 206, Allocate memory block to TLS for storing accepted data, based on monitored usage]; [0026 – In Fig. 1, TLS activity estimation 113, and TLS memory allocation 115]; [0004 - Accepting data for thread local storage, monitoring memory usage in thread local storage, and allocating to thread local storage a memory block for storing accepted data, based on the monitored memory usage]) is obtained periodically by monitoring the threads (Dawson, [0022 - TLS usage by threads is monitored, and the time needed to fill a TLS memory block of a given size is tracked. The activity level of threads is calculated]; [0025 – Polling or a sleep or sampling interval thereby implying periodic monitoring]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the thread monitoring of Dawson into the backup and restore system of Chandra, Gulati, Zhang for the benefit of monitoring memory usage in thread local storage by accepting data for thread local storage, monitoring memory usage in thread local storage, and allocating to thread local storage a memory block for storing accepted data, based on the monitored memory usage (Dawson, 0004).

As per Claim 10, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 13, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 17, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 4 and therefore the same rejections are incorporated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132